      Case 4:20-cv-00463 Document 68 Filed on 08/23/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 23, 2021
                           UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

RANDALL GOLDMAN,                                 §
                                                 §
         Plaintiff,                              §
VS.                                              § CIVIL ACTION NO. 4:20-CV-463
                                                 §
                                                 §
ALEX AZAR,
                                                 §
                                                 §
         Defendant.

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Memorandum and Recommendation (Instrument No. 55)

signed by Magistrate Judge Christina Bryan on June 25, 2021, regarding Instrument Nos. 31, 35

and 44. Plaintiff timely filed objections. The Court has reviewed the Memorandum and

Recommendation and objections and made a de novo review of the Magistrate Judge's

recommended dispositions to which objections were raised, Rule 72(b), Fed. R. Civ. P.; 28

U.S.C. ' 636(b)(1)(C); McLeod, Alexander, Powel & Apffel P.C. v. Quarles, 925 F.2d 853, 855

(5th Cir. 1991), and after consideration of the applicable law, is of the opinion that said

Memorandum and Recommendation should be adopted by this Court. It is therefore

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk shall enter this Order and provide all parties with a true copy.

       SIGNED on this the ____
                          23rd day of August, 2021, at Houston, Texas.




                                                     VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE
